
	
		I
		111th CONGRESS
		1st Session
		H. R. 72
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To increase global stability and security for the United
		  States and the international community by reducing the number of individuals
		  who are de jure or de facto stateless and at risk of being
		  trafficked.
	
	
		1.PurposeIt is the purpose of this Act to increase
			 global stability and security for the United States and the international
			 community and decrease trafficking and discrimination by reducing the number of
			 individuals who are de jure or de facto stateless and as a consequence are
			 unable to avail themselves of their right to a nationality and its concomitant
			 rights and obligations and are excluded from full participation in civil
			 society.
		2.FindingsCongress finds the following:
			(1)Article 15 of the
			 Universal Declaration of Human Rights offers everyone the right to a
			 nationality.
			(2)The right to a
			 nationality is a foundation of human rights, and a deterrent to displacement
			 and disaffection. The State is the primary vehicle through which individuals
			 are guaranteed their inalienable rights and are made subject to the rule of
			 law. Regional stability and security are undermined when individuals cannot
			 avail themselves of their right to a nationality and its concomitant rights and
			 obligations and are excluded from full participation in civil society.
			(3)In the aftermath of World War II, millions
			 of people were displaced and arbitrarily deprived of their nationalities and
			 their protection of citizenship. In the 21st century, the adverse effects of de
			 jure or de facto statelessness still impact at least an estimated 11,000,000
			 million people worldwide and require a strong commitment by the international
			 community to address this serious issue.
			(4)The lack of citizenship or the inability to
			 document one’s ties to a State often results in severe hardships and
			 discrimination, particularly the inability to pursue lawful employment and a
			 sustainable livelihood, own property, or enjoy legally protected family bonds
			 and increases the likelihood that such persons may fall victim to traffickers
			 and organized criminal groups who prey on the vulnerability of unprotected de
			 jure or de facto stateless persons. The Department of State’s Trafficking in
			 Persons Report for 2008 noted that stateless victims of trafficking face
			 difficulties in repatriating and in accessing critical medical, social, or
			 legal services and called on the international community to give greater
			 attention to birth registration and the provision of more effective and
			 accessible avenues for the acquisition of legal residency or
			 citizenship.
			(5)Regional security is enhanced when States
			 effectively respect the right of nationality, as this right ensures the
			 availability of peaceful means of recourse to address grievances and claims,
			 including through national, regional, or international court systems.
			(6)Countries have the sovereign right to
			 determine procedures and conditions for acquisition and termination of
			 citizenship, and exercise of this right should be linked to the responsibility
			 of preventing de jure and de facto statelessness and the respect for other
			 universal principles of human rights, in particular the universal
			 antidiscrimination norm.
			(7)The 1954 Convention Relating to the Status
			 of Stateless Persons and the 1961 Convention on the Reduction of Statelessness
			 were adopted to regulate the legal status and treatment of individuals who are
			 de jure or de facto stateless and to prevent de jure and de facto
			 statelessness.
			(8)At least an
			 estimated 11,000,000 individuals worldwide currently are unable to avail
			 themselves of any effective nationality or cannot fully access their rights as
			 citizens and obtain protection from a country.
			(9)De jure or de facto statelessness can
			 result from factors including political change, targeted persecution or
			 discrimination, transfers of territory, adoption of restrictive laws relating
			 to marriage, place or registration of birth, or incongruous national
			 citizenship laws.
			(10)Individuals who are de jure or de facto
			 stateless are unable to avail themselves of the rights of free people
			 everywhere to an effective nationality, to the rights to legal residence, to
			 travel, to work in the formal economy or professions, to attend school, to
			 access basic health services, to purchase or own property, to vote, or to hold
			 elected office, and to enjoy the protection and security of a country.
			(11)Article 24 of the International Covenant on
			 Civil and Political Rights provides that every child shall be registered at
			 birth and that every child has the right to acquire a nationality.
			(12)UNICEF leads the
			 efforts with governments, particularly in the developing world, to promote
			 universal, accessible registration and documentation of all births but is hard
			 pressed to find the needed human and financial resources necessary to encourage
			 widespread implementation of needed reforms.
			(13)Article 9(2) of the Convention on the
			 Elimination of Discrimination Against Women grants women equal rights with men
			 with respect to transmitting the nationality of their children.
			(14)The Office of the United Nations High
			 Commissioner for Refugees (UNHCR) has been given the mandate by the
			 international community to work to prevent de jure and de facto statelessness
			 and to identify, protect, and find remedies for individuals now considered de
			 jure or de facto stateless.
			(15)The UNHCR lacks sufficient resources to
			 undertake this important work in a systematic and comprehensive manner to
			 identify, protect, and find timely solutions for the millions of individuals
			 who are de jure or de facto stateless.
			3.The United
			 Nations
			(a)PolicyIt shall be the policy of the United States
			 that the President and the Permanent Representative of the United States to the
			 United Nations work with the international community to increase political and
			 financial support for the work of the UNHCR to prevent and resolve problems
			 related to de jure and de facto statelessness, and to promote the rights of the
			 de jure or de facto stateless, by taking these and other actions:
				(1)Increasing the attention of the United
			 Nations and the UNHCR to de jure and de facto statelessness and increasing its
			 capacity to reduce statelessness around the world by coordinating the
			 mainstreaming of de jure and de facto statelessness into all of the United
			 Nations human rights work, in cooperation with all relevant United Nations
			 agencies.
				(2)Urging United Nations country teams in
			 countries with significant de jure or de facto stateless populations to devote
			 increasing attention and resources to undertake coordinated efforts by all
			 United Nations offices, funds, and programs to bring about the full
			 registration and documentation of all persons resident in the territory of each
			 country, either as citizens or as individuals in need of international
			 protection.
				(3)Urging the creation of an Inter-Agency Task
			 Force on Statelessness with representation from UNHCR, UNICEF and other
			 relevant United Nations agencies that will coordinate to increase agency
			 awareness and information exchange on de jure and de facto statelessness to
			 ensure a consistent and comprehensive approach to the identification of
			 stateless groups and individuals and resolution of their status.
				(4)Urging that nationality and de jure and de
			 facto statelessness issues are addressed in all country reviews conducted by
			 United Nations treaty bodies and relevant special mechanisms engaged in country
			 visits, and pursuing creation of a standing mechanism within the United Nations
			 to complement the work of UNHCR in addressing issues of de jure and de facto
			 statelessness that give rise to urgent human rights or security
			 concerns.
				(5)Urging the UNHCHR to include nationality
			 and statelessness in all country-specific and thematic monitoring, reporting,
			 training, and protection activities, and across special procedures, and to
			 designate at least one human rights officer to monitor, report, and coordinate
			 the office’s advocacy on nationality and de jure and de facto
			 statelessness.
				(6)Urging the United Nations to ensure that
			 its work on trafficking includes measures to restore secure citizenship to
			 trafficked women and girls, and to work with Member States to guarantee that
			 national legislation gives women full and equal rights regarding
			 citizenship.
				(7)Urging the United Nations to increase its
			 capacity to respond to the needs of de jure or de facto stateless individuals,
			 particularly children, and to strengthen and expand the United Nations
			 protection and assistance activities, particularly in field operations, to
			 better respond to the wide range of protection and assistance needs of de jure
			 or de facto stateless individuals.
				(8)Urging the UNICEF to increase its efforts
			 to encourage all Member States of the United Nations to permit full and easy
			 access to birth registration for all children born in their territories,
			 particularly in Member States in which there are displaced populations, and
			 work with the UNHCR and Member States to ensure the issuance of birth
			 certificates to all children born to refugees and displaced persons.
				(b)Authorization of
			 appropriationsIn addition to
			 regular United States contributions to the UNHCR, there is authorized to be
			 appropriated not less than $5,000,000 for fiscal year 2010 and each subsequent
			 fiscal year to be made available to improve the UNHCR’s assistance to de jure
			 or de facto stateless individuals. Such funds may be used to—
				(1)protect the rights, meet emergency
			 humanitarian needs, and provide assistance to de jure or de facto stateless
			 groups and individuals;
				(2)provide additional resources to—
					(A)increase the
			 number of protection officers;
					(B)increase the
			 number of professional staff in the statelessness unit; and
					(C)train protection officers and United
			 Nations country teams in the field to identify, reduce, protect, and prevent de
			 jure and de facto statelessness;
					(3)improve identification of de jure or de
			 facto stateless groups and individuals by carrying out a comprehensive annual
			 study of the scope of de jure and de facto statelessness worldwide, including
			 causes of de jure and de facto statelessness and dissemination of best
			 practices for remedying de jure and de facto statelessness; and
				(4)increase the United Nations educational and
			 technical assistance programs to prevent de jure and de facto statelessness,
			 including outreach to Member States and their legislatures, with particular
			 emphasis on those countries determined to have protracted de jure or de facto
			 statelessness situations.
				(c)Authorization of
			 appropriations to the UNICEFIn addition to regular United States
			 contributions to the UNICEF, there is authorized to be appropriated $3,000,000
			 for fiscal year 2010 and each subsequent fiscal year be made available to
			 augment to the UNICEF’s ability to aid countries with significant de jure or de
			 facto stateless populations to bring about the full registration of all
			 children born to de jure or de facto stateless parents.
			4.The United
			 States
			(a)Foreign
			 policyGiven the importance
			 of obtaining and preserving nationality and the protection of a government, and
			 of preventing the exploitation or trafficking of de jure or de facto stateless
			 groups or individuals, the President shall make the prevention and reduction of
			 de jure or de facto statelessness an important goal of United States foreign
			 policy and human rights efforts. Such efforts shall include—
				(1)calling upon host countries to protect and
			 assume responsibility for de jure or de facto stateless groups or
			 individuals;
				(2)working with countries of origin to
			 facilitate the resolution of problems faced by de jure or de facto stateless
			 groups or individuals;
				(3)working with countries of origin and host
			 countries to facilitate the resolution of disputes and conflicts that cause or
			 result in the creation of de jure or de facto statelessness;
				(4)encouraging host countries to afford de
			 jure or de facto stateless groups or individuals the full protection of the
			 1954 Convention Relating to the Status of Stateless Persons and the 1961
			 Convention on the Reduction of Statelessness and all relevant international
			 conventions;
				(5)directing the Secretary of State to provide
			 assistance to countries to prevent and resolve situations of de jure or de
			 facto statelessness and to prevent the trafficking or exploitation of de jure
			 or de facto stateless individuals;
				(6)directing the
			 Office of Trafficking in Persons of the Department of State to continue to
			 document and analyze the effects of statelessness on trafficking in persons,
			 both as a cause of trafficking and as an obstacle to reaching and assisting
			 trafficked persons; and
				(7)encouraging and facilitating the work of
			 nongovernmental organizations in the United States and abroad that provide
			 legal and humanitarian support to de jure or de facto stateless groups or
			 individuals, to increase the access of de jure or de facto stateless groups or
			 individuals to such organizations, and to encourage other governments to
			 provide similar support and access.
				(b)Domestic
			 policy
				(1)In
			 generalGiven the importance
			 of preventing new instances of de jure or de facto statelessness and the
			 trafficking of de jure or de facto stateless individuals, and of protecting the
			 human rights of de jure or de facto stateless individuals, the President shall
			 submit to the Committee on Foreign Affairs and the Committee on the Judiciary
			 of the House of Representatives and the Committee on Foreign Relations and the
			 Committee on the Judiciary of the Senate a report that includes the
			 following:
					(A)A detailed
			 explanation of what changes, if any, to United States law would have to occur
			 should the United States wish to comply with the terms of the 1954 Convention
			 Relating to the Status of Stateless Persons or the 1961 Convention on the
			 Reduction of Statelessness.
					(B)Information on de jure or de facto
			 stateless individuals in the United States, or under the jurisdiction of the
			 United States, and their conditions. Such information should, with respect to
			 such individuals, include information relating to their places of birth, causes
			 of de jure or de facto statelessness, nationalities at birth, descriptions of
			 family conditions, and descriptions of available assistance.
					(C)Descriptions of Federal policies and
			 programs relating to de jure or de facto stateless individuals in the United
			 States or under United States jurisdiction, including recognition of status,
			 documentation requirements, assistance, and detention.
					(D)A list of countries and territories with
			 significant de jure or de facto stateless populations under their jurisdictions
			 and the conditions and consequences of such de jure or de facto statelessness
			 of such individuals.
					(E)United States international efforts to
			 prevent further de jure or de facto statelessness and encourage the granting of
			 full legal protection of the human rights of de jure or de facto stateless
			 individuals.
					(2)Statement of
			 policyIt shall be the policy
			 of the United States to comply with the principles and provisions of the 1954
			 Convention Relating to the Status of Stateless Persons and the 1961 Convention
			 on the Reduction of Statelessness to the fullest extent possible and to
			 encourage other countries to do so as well.
				(3)Actions by
			 Secretary of State
					(A)Increase in
			 resources and staffThe
			 Secretary of State shall permanently increase in the Bureau of Population,
			 Refugees, and Migration in the Department of State the resources dedicated to
			 and staff assigned to work toward the prevention and resolution of de jure and
			 de facto statelessness and the protection of de jure or de facto stateless
			 individuals.
					(B)CoordinationTo coordinate United States policies toward
			 combating de jure and de facto statelessness, the Secretary of State shall
			 establish an Interagency Working Group to Combat Statelessness. This working
			 group should include representatives of the Bureau of Population, Refugees and
			 Migration, the Bureau of International Organizations, the Bureau of Democracy,
			 Human Rights and Labor, the Office of Trafficking in Persons of the Department
			 of State, and the United States Agency for International Development, as well
			 as representatives from relevant offices of the Department of Justice and
			 relevant offices of the Department of Homeland Security.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the provisions of this subsection.
				
